Citation Nr: 0115201	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  97-32 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



REMAND

The veteran served on active duty from December 1962 to 
November 1965.

This appeal arose from a September 1997 rating decision of 
the St. Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  On November 4, 1998, the Board of 
Veterans' Appeals (Board) issued a decision which denied 
entitlement to service connection for a depressive disorder, 
finding that the claim was not well grounded.

The veteran subsequently appealed his case to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court").  Following the submission 
of briefs from the appellant and the Secretary, on January 2, 
2001, the Court issued an Order which vacated the November 
1998 Board decision and which returned the case to the Board 
for development consistent with its Order.  Copies of the 
appellant's and appellee's briefs and the Court's Order have 
been made part of the claims file.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to this claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  A review of the record revealed 
that the veteran had submitted several VA Forms 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, in July 1997.  These 
indicated that he had received treatment at a VA facility and 
several private facilities for complaints of depression.  
While these records were developed a number of years 
following his discharge, there is a possibility that they 
could contain information as to a relationship between his 
current disorder and his period of service.  In light of the 
above-noted changes to VA's duty to assist, it is found that 
these records should be obtained prior to a final 
determination of the veteran's claim.

The veteran's attorney contends that the veteran is entitled 
to obtain medical opinion as to whether the veteran's current 
psychiatric disorder was first manifested in service, 
although diagnosed as a different disorder.  A review of the 
claims folder shows that the veteran has never been examined 
by VA.  Such an examination would be helpful in ascertaining 
whether there is any relationship between the veteran's 
currently-diagnosed depressive disorder and his period of 
service and would assist the veteran to obtain medical 
opinion addressing the claim at issue.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the Columbia, 
Missouri VA Medical Center's Mental Health 
Clinic, as well as Fayette Medical Clinic, 
the Charter Behavioral Health Systems of 
Columbia and the Northeast Regional 
Medical Center at the addresses of record 
and request that they provide copies of 
the veteran's treatment records.  If there 
are no records available, it should be so 
stated in writing for the record.  The RO 
should also obtain any identified private 
or VA records not yet associated with the 
file, including VA records from December 
2000 to the present, and any records from 
Preferred Family Health Care, or other 
private provider, from July 1999 to the 
present.

3.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the RO should afford the 
veteran a complete VA psychiatric 
examination by a qualified physician.  
Following a complete review of the claims 
folder, to include the service medical 
records and any records obtained in 
conjunction with this remand, the examiner 
must render an opinion as to whether any 
currently diagnosed disorder (that is, a 
depressive disorder) is related to the 
veteran's period of service.  
Specifically, it is should be noted 
whether any personality disorder noted in 
service was the early manifestation of any 
subsequently diagnosed depressive 
disorder, or whether the veteran's period 
of service caused any preexisting disorder 
to increase in severity.  All indicated 
special studies must be accomplished.  The 
claims folder must be made available to 
the examiner to review in conjunction with 
the examination, and the examiner is asked 
to indicate in the claims folder that the 
entire claims file has been reviewed.  

A complete rationale for any opinions 
expressed must be provided.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  




		
	TRESA M. SCHLECHT
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




